Citation Nr: 1745399	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional left eye disability, to include left eye blindness, as a result of two VA surgical treatments in April 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran's appeal was previously before the Board in October 2014 at which time the Board denied his claim.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a February 2016 memorandum decision, the Court vacated the Board's October 2014 decision and remanded the Veteran's appeal.  The claim was subsequently remanded for additional development in July 2016.  The Veteran's appeal is now before the Board for it to consider what further action is needed to comply with the Court's remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claim was last remanded in July 2016 for additional development necessary before proceeding with a new VA examination.  The remand in part instructed the Agency of Original Jurisdiction (AOJ) to obtain a complete copy of his private physician's treatment records in relation to his December 2010 correspondence that his private physician (Dr. G.) told him that the reason for his continuing retinal detachment was because the surgeon who performed the second surgery on April 22, 2010 (to remove the pieces of lens that fell out of reach and were left in the eye on the first operation) failed to get all of the pieces of lens out and some of them were left behind.  Following the remand, the Veteran subsequently filled out an authorization for release of records which appears to authorize the release of records from his "surgery" until May 2011; however, the private clinician's office sent records from his May 2011 surgery onwards.  This information did not include any opinions or statements regarding the etiology of the Veteran's continuing retinol detachment.  A further letter sent by the VA in June 2017 noted that VA was just requesting records from May 2011 through June 2017.  Any outstanding private records from the Veteran's first private surgery in July 2010 through May 2011 may be probative in the instant case as the Veteran made his statement in December 2010 about the private clinician saying his continued retinal detachment was due to the second VA surgery.  Furthermore, the Veteran stated in January 2011 that he had had met with Dr. G. "almost weekly" over the course of nine months, which indicated possible outstanding private records from that time period.  Therefore, upon remand another attempt to obtain these outstanding records should be made.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization, obtain any outstanding treatment records from July 2010 through May 2011 from Dr. G., specifically including any records or opinions pertaining to the Veteran's December 2010 statement that his private physician told him that the reason for his continuing retinal detachment was because the surgeon who performed the second surgery on April 22, 2010 (to remove the pieces of lens that fell out of reach and were left in the eye on the first operation) failed to get all of the pieces of lens out and some of them were left behind.  

2.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




